By the Court.
The gift in the ninth clause of the will of John Ashton, “ to the said John B. Callender and Mary H. Til-ton the additional sum of two thousand dollars each,” cannot be construed as a gift of $4000 to a class, which, in the case of the death of one before the testator, would go to the survivor. It is clearly a gift of $2000 to each of the legatees named, individually; and, as John B. Callender died before the testator, the legacy to him lapsed. Workman v. Workman, 2 Allen, 472. Jackson v. Roberts, 14 Gray, 546.
Decree affirmed.